Exhibit 10.1
LOT PURCHASE AGREEMENT
     THIS LOT PURCHASE AGREEMENT (“Agreement”) is made and entered into
effective on the last date entered beside a signature at the end of this
Agreement (the “Effective Date”), by and between POWELL’S LANDING LLC, a
Virginia limited liability company (“Seller”); and POWELL’S NEIGHBORHOODS II,
L.L.C., a Virginia limited liability company (“Purchaser”).
RECITALS:
     A. Seller is the owner and developer of a project containing approximately
141 acres of real property located in Prince William County, Virginia (the
“County”) known as Powell’s Landing (the “Project”), a portion of which is shown
and more fully described in the Section plan entitled “Powell’s Landing
Section 11” (the “Plan”), prepared by The Engineering Groupe, a copy of which is
attached hereto and incorporated herein as Exhibit “A”.
     B. Subject to the terms and conditions hereof, Seller wishes to sell to
Purchaser, and Purchaser wishes to purchase from Seller, lots 1-24, inclusive,
Section 11, for a total of twenty-four (24) lots within the Project (the
“Property” or the “Lots”, or individually each a “Lot”). The area of the Project
containing the Lots as shown on the Plan is hereinafter referred to as the
“Phase”. The Property shall consist of recorded lots approved by the County for
the development and construction of detached single-family homes. The Lots are
more particularly identified on the Plan attached hereto as Exhibit “A”. For all
purposes under this Agreement, the terms “Property” or “Lots” or “Lot” shall
also be deemed to include all improvements thereon and all easements and other
rights appurtenant to the Property or the Lots.
     C. Seller expressly acknowledges that Seller entering into this Agreement
to sell the Lots to Purchaser is a material consideration for Purchaser’s
agreement to begin and complete construction of two (2) new model homes on lots
previously acquired by Purchaser in the Project and which are located near the
Lots covered by this Agreement, and that Purchaser would not have commenced
construction of such model homes without Seller having entered into this
Agreement.
     D. Seller wishes to provide for the orderly development of the Project
being developed by Seller within which the Property is located.
     NOW, THEREFORE, in consideration of the foregoing recitals, and the
covenants and undertakings provided for herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
1. PURCHASE AND SALE OF LOTS.
     1.01 Purchase Agreement. Upon the terms and conditions hereinafter set
forth, Seller agrees to sell and convey to Purchaser, and Purchaser agrees to
purchase from Seller, the Property. The Property shall be used solely for
development and construction of residential

 



--------------------------------------------------------------------------------



 



detached single- family homes offered for sale to individual purchasers (the
“Homes”, and each individually a “Home”).
     1.02 Purchaser’s Plans. Purchaser shall be responsible for the submission
of Purchaser’s plans to the Seller, which shall be subject to Seller’s
reasonable written approval. Purchaser’s plans, which must be approved by
Seller, shall include, by way of example, Purchaser’s development, construction,
architectural, house grading and landscape plans. The exterior design and
materials, including color and the location of all the Homes to be constructed
by Purchaser on the Lots shall be subject to Seller’s review and reasonable
approval. Applications for all such approvals shall be made by Purchaser and
submitted to Seller in duplicate. If, subsequent to Seller’s approval,
Purchaser’s plans or revisions thereto require County approval, Purchaser shall
submit such plans or revisions to the County and obtain approval from all
reviewing and approving governmental entities in a diligent and timely manner.
Purchaser agrees that (a) its failure to obtain plan approval as a result of
Purchaser’s submission or revision of plans shall not delay any Closing (as
hereinafter defined) hereunder unless specifically agreed upon in writing by
Seller; and (b) all costs associated with Purchaser’s plan submissions and
revisions shall be at the sole cost and expense of Purchaser. Purchaser shall
provide Seller with copies of any plans and/or plan revisions submitted to the
County. Seller shall approve or reject Purchaser’s architectural plans pursuant
to the provisions of Section 6.04(b), but in no event later than thirty
(30) days after submission of the plans. Notwithstanding anything contained in
this Section 1.02 or in Section 6.04(b) to the contrary, Seller expressly
acknowledges that all plans previously submitted by Purchaser and approved by
Seller for the Homes built or to be built by Purchaser in other sections of the
Project are approved by Seller with respect to the Lots covered by this
Agreement. In addition, Seller expressly acknowledges that Seller has approved
Purchaser’s Alcott 480 model, provided that Purchaser (i) shall not construct
more than four (4) Alcott 480 Homes on the Lots being acquired by Purchaser
under this Agreement, and (ii) shall not build Alcott 480 Homes on adjacent
Lots. Furthermore, Seller and Purchaser expressly acknowledge that the Exterior
Guidelines dated October 20, 2000 shall be modified with respect to the Lots as
shown on Exhibit “I” attached hereto and incorporated herein by reference.
     1.03 No Implied Rights. Purchaser acknowledges and agrees that it shall
have no rights, express or implied, by reason hereof, to purchase any portion of
the Project other than as expressly set forth herein or as expressly set forth
in the prior Lot Purchase Agreement entered into between Seller and Purchaser
for lots in other sections of the Project, and Seller shall have the right to
sell other lots in the Project to other builders or other individuals in
Seller’s sole discretion. Purchaser understands that other builders in the
Project may be constructing single- family detached homes in competition with
Purchaser. Upon the termination of this Agreement, Purchaser shall have no right
to acquire or purchase any of the Lots which were not purchased and closed upon
by Purchaser prior to the termination of this Agreement and Seller shall have
the right to market and sell such Lots to any third party purchaser at Seller’s
discretion.
     1.04 Release of Seller’s Bonds. Purchaser understands that its failure to
satisfactorily resolve issues with the County with regard to Purchaser’s
development, construction, landscape or other plans related to the Property may
result in Seller not being timely released from its site development bond
obligations with the County. Purchaser shall reasonably cooperate with the

2



--------------------------------------------------------------------------------



 



Seller and the bonding authorities to facilitate the release of Seller’s bonds,
at no cost or expense to Purchaser. In the event of a breach of this
Section 1.04 by Purchaser, Seller shall have the right to receive reimbursement
for any costs incurred by Seller in regard to such breach from the Damage
Deposit as defined in Section 7.
2. PROPERTY DOCUMENTS.
     Within three (3) business days after the Effective Date, Seller shall
deliver to Purchaser without cost to Purchaser, and without warranty or
representation of any type from Seller, copies of the plans, plats, and any
other non-proprietary engineering work in Seller’s possession or control that
pertains to the Property. Seller’s failure to deliver any such property
documents to Purchaser shall not be deemed to be a default hereunder by Seller.
3. PURCHASE PRICE.
     3.01 Purchase Price. Purchaser shall purchase the Property for the
following purchase price (the “Purchase Price”), which shall be paid for each
Lot at Closing hereunder on such Lot by certified or bank cashier’s check or
wire transfer of funds:
     (i) The Purchase Price for the initial eight (8) Lots acquired by Purchaser
under this Agreement shall be One Hundred Thirty-five Thousand and No/100
Dollars ($135,000.00);
     (ii) The Purchase Price for the next eight (8) Lots acquired by Purchaser
under this Agreement shall be One Hundred Forty-seven Thousand Five Hundred and
No/100 Dollars ($147,500.00); and
     (iii) The Purchase Price for the final eight (8) Lots acquired by Purchaser
under this Agreement shall be One Hundred Fifty-nine Thousand and No/100 Dollars
($159,000.00).
     3.02 Additional Purchase Price. In addition to the payment of the Purchase
Price for each of the Lots as set forth in Section 3.01 above, at the time that
Purchaser proceeds to closing on the sale of each respective Lot and the Home
constructed thereon by Purchaser to a third party home purchaser (each a “Home
Purchaser”), Purchaser shall pay to Seller as additional purchase price (the
“Additional Purchase Price”) for such Lot and the Home constructed thereon an
amount equal to the difference, if any, of (a) twenty nine per cent (29%)of the
Gross Sale Price (as hereinafter defined) derived by Purchaser from the sale of
such Lot and the Home constructed thereon to the Home Purchaser, minus (b) the
Purchase Price paid by Purchaser to Seller for such Lot as set forth in
Section 3.01 above. For all purposes under this Section 3.02, the term “Gross
Sale Price” shall be defined as the gross sale price paid by the Home Purchaser
for the applicable Lot and the Home constructed thereon, including (without
limitation) all amounts paid for extra features, customized features, additions
and/or non-standard items constructed and/or installed in such Home, all as
reflected as the purchase price on the HUD-1 settlement statement executed by
Purchaser and the Home Purchaser at closing on the sale of such Lot and Home to
the Home Purchaser (the “Settlement Statement”). The Additional

3



--------------------------------------------------------------------------------



 



Purchase Price with respect to any particular Lot and the Home constructed
thereon, if any, shall be due and payable by Purchaser to Seller at the time of
closing of the sale of such Lot and Home to the Home Purchaser and shall be
shown as a line item payable to Seller on all HUD-1 settlement statements. At
least three (3) days prior to any settlement, the settlement agent shall deliver
to Seller a draft copy of the settlement statement showing the Additional
Purchase Price to be paid to Seller from such settlement or showing that no
Additional Purchase Price is payable from such settlement. The settlement agent
for the sale of any Lot and the Home by Purchaser to a Home Purchaser is hereby
directed to deliver payment of the Additional Purchase Price directly to Seller
within three (3) business days after completion of such settlement (accompanied
by a copy of the fully executed Settlement Statement). With respect to any Lot
and Home constructed thereon for which Additional Purchase Price is not payable,
Purchaser shall still be required to provide to Seller, within three
(3) business days after completion of such settlement, a copy of the fully
executed Settlement Statement to reflect the fact that no Additional Purchase
Price is payable with respect thereto. Purchaser’s obligation to pay the
Additional Purchase Price pursuant to this Section 3.02 shall survive each
Closing under this Agreement, and Seller shall be entitled to pursue a cause of
action against Purchaser in order to collect the required Additional Purchase
Price from Purchaser pursuant to this Section 3.02.
     3.03 Lot Takedown Schedule. Provided that all conditions precedent to
Purchaser’s and Seller’s obligations hereunder to proceed to Closing on the
subject Lots have been satisfied or waived, Closing on each Lot under the terms
of this Agreement shall be held at the offices of Excel Title Corporation, 4100
Monument Corner Drive, Suite 310, Fairfax, Virginia 22030 (the “Escrow Agent”),
or such other location in the Northern Virginia area selected by Purchaser and
reasonably acceptable to Seller, within ten (10) business days after Purchaser
notifies Seller in writing that Purchaser intends to purchase and settle upon a
particular Lot. In no event shall any Closing occur under this Agreement later
than two (2) years after the Effective Date of this Agreement (the “Outside
Closing Date”). Any Lot not purchased and closed upon by Purchaser on or before
the Outside Closing Date may thereafter be sold by Seller to any third party
purchaser or retained by Seller in Seller’s sole discretion and Purchaser shall
have no rights in and to any such Lot. If Seller and Purchaser have not
proceeded to Closing on any Lots under this Agreement on or before the Outside
Closing Date, then this Agreement shall thereafter terminate and be of no
further force or effect with respect to any such unpurchased Lots, except for
those rights and obligations which specifically survive termination hereunder.
Purchaser shall be permitted to proceed to Closing on the purchase of Lots
pursuant to this Section 3.03 in any order that Purchaser desires, in its sole
discretion.
     3.04 Completion of Development Work. Seller represents and warrants to
Purchaser that Seller has completed the Development Work (as hereinafter
defined) for the Lots in accordance with the terms and conditions of this
Agreement.
4. CLOSING.
     4.01 Lot Inspection. At such time as Seller has completed the Development
Work with respect to a particular group of Available Lots, Seller shall issue
and deliver to Purchaser a memorandum certifying to it. At least five
(5) business days prior to Closing by Purchaser of its acquisition of a
particular Lot, the parties through their agents or employees, jointly shall
inspect

4



--------------------------------------------------------------------------------



 



such Lot and the improvements related thereto specified by Seller as finished
and, provided such improvements are in fact finished, sign a memorandum “punch
list” wherein are described the results of their joint inspection (the “Lot
Inspection Report”). Attached hereto as Exhibit “B” and made a part hereof is a
Lot Inspection Report to be used for said purpose. Unless otherwise provided
herein or agreed by both parties to the contrary, Seller shall repair and/or
complete all deficiencies and noted incomplete items within thirty (30) days of
said Lot Inspection Report (final paving shall be completed within a reasonable
time and so as not to hinder, delay or interfere with Purchaser’s development,
or issuance of a building or use and occupancy permits). Completion of said
punch list items shall not be a condition precedent to Closing, so long as
completion of the punch list items will not delay Purchaser from obtaining
building permits and occupancy permits, and/or adversely affect Purchaser’s
ability to market Homes, in which case the date for Closing shall be extended
for up to thirty (30) days for Seller to complete the punch list items. In the
event the parties are unable to agree upon the completion of Lot finishing, or
the nature of the defects involved in completing such Lots, each of the parties
shall select a licensed professional engineer, and the two engineers thus
selected shall select a third and the consensus of such three engineers
regarding the completion or non-completion of Lot finishing shall be binding
upon the parties. Each party shall pay all costs and expenses associated with
the engineer that each party selects. All costs and expenses associated with the
third engineer, selected by the first two engineers, shall be equally divided
between the Seller and Purchaser.
     4.02 Deliveries at Closing: Expenses. At each closing (“Closing”), Seller
shall prepare and tender (a) a special warranty deed for the applicable Lot to
be conveyed at such Closing which shall contain language reflecting seller’s
option to repurchase lots as set forth in Section 7.06 of this Agreement; and
(b) such other documents, affidavits and assurances as may be reasonably
required by Purchaser’s title company, and Purchaser shall pay the full
applicable Purchase Price for the Lots as set forth in Section 3 of this
Agreement. The Virginia grantor’s tax shall be paid by Seller, each party shall
pay its own attorneys’ fees relating to Closing, if any, and, subject to
Section 4.03 below, all other closing costs and recording fees and taxes shall
be paid by Purchaser. The Seller shall pay a settlement fee not to exceed
$100.00 per Closing.
     4.03 Taxes. At each Closing, real estate taxes and any special assessments
shall be appropriately prorated to the date of Closing, and any taxes paid in
advance by Seller shall be reimbursed by Purchaser. Seller shall be responsible
for payment of rollback taxes, if any. In the event either party properly
determines that the real estate proration made at any Closing was incorrect,
each party agrees to correct the error by direct reimbursement to the party that
overpaid.
     4.04 Other Payments at Closing. At the first Closing the Purchaser shall
reimburse the Seller for its costs as set forth on the schedule of reimbursable
costs (“Schedule of Reimbursable Costs”), a copy of which is attached hereto as
Exhibit “C” and incorporated herein by reference.
     4.05 Deed of Conveyance. The deed of conveyance for each Lot shall also
contain a reservation by Seller of the unilateral right of Seller from time to
time to apply for, pursue and effect any administrative approval, including, but
not limited to, the zoning and rezoning of the Project and any grant of,
amendment, modification or waiver of any development conditions,

5



--------------------------------------------------------------------------------



 



development plans and/or proffers affecting the Project and, if requested by
Seller, Purchaser shall join in any zoning, rezoning or amendment, modification
or waiver, providing that such zoning, rezoning, amendment or waiver shall not
materially and adversely affect the value and use of the Property or Lots or
materially increase the cost of Purchaser’s development or construction on the
Lots. For purposes of this Section 4.05, the term ‘Project” shall not include
the Lots.
5. TITLE.
     5.01 State of Title. Title to each Lot of the Property shall be good and
marketable and shall be conveyed in fee simple, by special warranty deed, and
shall be insurable at regular rates by a title insurance company of Purchaser’s
choice, free and clear of any and all liens and encumbrances except for
(i) those matters approved or deemed approved by Purchaser pursuant to
subsection 5.02 below, (ii) the lien of real estate taxes not at the time of the
applicable Closing due and payable, and (iii) such other easements and covenants
(including but not limited to utility easements) which are necessary for
development of the Project as do not materially adversely affect the use,
development, or value of the applicable Lots or materially increase the cost of
Purchaser’s development or construction on the Lots (together, the “Permitted
Encumbrances”).
     5.02 Title Examination.
          a. Purchaser shall obtain a title report for the Property and not
later than ten (10) days after the Effective Date of this Agreement (the “Title
Review Period”) shall notify Seller in writing of any title matters listed in
such title commitment which are not Permitted Encumbrances and of which
Purchaser disapproves. In the event Seller fails to cure any such defects or
other matters (except as provided below) before any Closing, or if Seller
notifies Purchaser that it has elected not to cure the defects or matters,
Purchaser may (i) cure such defects at Purchaser’s expense, (ii) terminate this
Agreement, in which case the parties hereto shall be relieved of any further
liability and/or obligation hereunder except for those liabilities and
obligations which specifically survive termination hereunder, or (iii) withdraw
its objections and proceed to Closing with such title as Seller may convey. If
Purchaser gives Seller no such written notice on or before the end of the Title
Review Period, Purchaser shall be deemed to have accepted title as reflected on
Purchaser’s title commitment as marketable and suitable for Purchaser’s intended
use and possession. In addition, at any time during the term of this Agreement,
Purchaser shall be entitled to obtain, at its sole cost and expense, a current
survey of the Property, and Purchaser shall have fifteen (15) days after receipt
of any such survey to deliver written notice to Seller of any matters reflected
on the survey which are not Permitted Encumbrances and of which Purchaser
disapproves, and the same rights and obligations as set forth in this subsection
5.02a shall apply to any objections made by Purchaser to matters reflected on
the survey.
          b. Notwithstanding the foregoing, Purchaser acknowledges that until
each Closing, the title commitment may reflect certain standard exceptions
(including but not limited to the exception for unfiled mechanics’ liens, the
exception for defects, liens, encumbrances, adverse claims or other matters, if
any, created after the date of the commitment but before the

6



--------------------------------------------------------------------------------



 



date title to the applicable Lot vests in Purchaser, the exception for rights of
parties in possession, and the exception for any mortgages encumbering the
Property). Seller shall take such actions as may be reasonably necessary to
cause such exceptions to be removed (to the extent related to matters prior to
each Closing) as of the time of each Closing. It shall be a condition precedent
to Purchaser’s obligation to proceed to Closing that such exceptions be removed
at or prior to the subject Closing.
     5.03 Additional Title Matters. The parties acknowledge that, from time to
time, it may be necessary or appropriate for Seller to impose additional title
matters (such as, but not limited to, utility easements or other easements
required by the County) on portions of the Project in order to facilitate the
orderly development of the Project. In the event that any proposed additional
title matter will, either before or after the Closing, affect the Property,
Seller shall so notify Purchaser. Seller shall not impose any such additional
title matter that would materially adversely affect the use, development, or
value of the Property or materially increase the cost of Purchaser’s development
or construction on the Lots without the prior written consent and approval of
Purchaser.
6. DEVELOPMENT AND CONSTRUCTION.
    6.01 Subdivision and Site Plan. Seller shall obtain the approval of the
final site and subdivision plans for the Project (“Final Plans”) by the County,
Virginia Department of Transportation (“VDOT”) and all other official
governmental authorities at Seller’s sole cost. Seller shall post all necessary
public improvement bonds or escrows required to record the Final Plans,
including the final record plat or plats for the Property among the land records
of the County. Purchaser has reviewed and approved the site plan for the
Property. Any changes to the site plan in connection with the processing and
approval of the Final Plans by all appropriate governmental authorities shall be
subject to the reasonable approval of Purchaser if any such changes would
materially and adversely affect the use, development or value of the Property or
materially increase the cost of Purchaser’s development or construction on the
Lots.
    6.02 Seller’s Development. Seller shall perform the following work prior to
the first Closing on the Property by Purchaser, at Seller’s cost and expense, in
a workmanlike manner and in accordance with the regulations, laws and ordinances
of all applicable authorities (the
“Development Work”):
          (a) Grading. Over-lot grading and delivery of a balanced lot by
Seller, pursuant to the grading criteria mutually agreed upon and attached
hereto as Exhibit “G” and incorporated herein by reference (the “Site Grading
Plan”). Seller shall complete initial (mass) grading in accordance with the
agreed upon Site Grading Plan. Purchaser shall be responsible for any further
excavation or grading. Purchaser, at its sole cost and expense, shall be
responsible for the installation and maintenance of on-Lot dust and siltation
controls as required by applicable governmental authorities and for the
restoration of all areas of the Project or public roads disturbed by its
construction activities.
          (b) Sewer and Water. Install public sanitary sewer and water mains to
approximately five (5) feet within the boundary line of each Lot, not to exceed
eight (8) feet

7



--------------------------------------------------------------------------------



 



from the top of the curb, as shown on the approved Final Plans for the Property.
Purchaser shall, at each Closing or ten (10) days after Seller’s request,
reimburse Seller any sanitary sewer or water tap and/or availability fees or pro
rata share payments paid by Seller applicable to the Lot purchased by Purchaser
at such Closing, provided that Seller provides within ten (10) days prior to
Closing or request from Seller, reasonable supporting evidence to Purchaser that
Seller actually made such payments. Additionally, Purchaser shall be solely
responsible for payment of the water availability fee and for sewer fees
associated with Home connections and building permits.
          (c) Storm Drainage. All storm drainage and storm drainage systems as
required by the local government or other authority, including payment of all
off-site fees and charges with respect thereto.
          (d) Streets. Base paved public and private streets, and base paved
access to a dedicated public street as required by appropriate governmental
authority. Seller shall install curb and gutter; thereafter Purchaser shall be
responsible for the repair of any damage to the curb and gutter caused by
Purchaser or its agents, employees, contractors or subcontractors after the Lot
Inspection Report is prepared. Driveways, sidewalks, leadwalks and aprons shall
be installed by Purchaser, shall be located as per the approved Final Plans and
shall be Purchaser’s responsibility. Final street paving shall not be completed
by or required for any Closing, but shall be Seller’s obligation to complete
after Closing. Only such work (including base paving) as necessary to secure
building permits and use and occupancy permits shall be required prior to each
Closing.
          (e) Utilities. Seller shall facilitate the installation of telephone,
gas, cable television and electricity utility lines to the Lots and shall
coordinate with the utility companies. Installation of the gas lines from the
main line to the Home and electricity lines from the transformer to the Home
shall be at Purchaser’s expense. Seller will install conduit for street crossing
as necessary.
          (f) Street Lights. Street lights and street signs required by
governmental authorities, within public rights-of-way and on road common areas,
shall be installed or paid for by Seller.
          (g) Sediment Control. Sediment control ponds and devices (during rough
grading, installation of sewer and water utilities, storm drainage facilities
and base paving activities only, and excluding those devices required for
building construction), stormwater management facilities on the Project
(including the Property), and temporary stabilization as required by appropriate
authority, including maintenance of the same until grading is accepted by
Purchaser, shall be Seller’s responsibility. All grading shall be in compliance
with approved sediment control plans and site plans and all other governmental
regulations.
          (h) Recreation Facility. Seller shall be responsible for the
development and construction of a recreation facility for the benefit of the
Project (the “Recreation Facility”) that shall include amenities as set forth in
the Proffers (as defined below) agreed upon in connection with the County
rezoning for the Project. Seller shall complete construction and installation of

8



--------------------------------------------------------------------------------



 



the various portions of the Recreation Facility on or before the required date
for completion thereof pursuant to the Proffers. The Purchaser agrees to pay
Five Thousand Dollars ($5,000.00) per Lot within the Property as its
contribution for the cost of constructing the Recreation Facility (the
“Recreation Facility Contribution”). The Recreation Facility Contribution shall
be payable in cash or certified funds on the date of each Closing for the Lot
then purchased. The Recreation Facility Contribution shall be non-refundable,
except as provided in Section 7.06 below.
          (i) Landscaping. The Purchaser will install the required fences/shrubs
on each Lot as set forth on Exhibit “D” attached hereto and incorporated herein
by reference, and Purchaser shall use the materials and comply with the
specifications with respect thereto as set forth on Exhibit “D” attached hereto.
          (j) Development Responsibility Schedule. Seller agrees to be
responsible for the items shown on the Development Responsibility Schedule,
attached hereto as Exhibit “E” and incorporated herein by reference as being
Seller’s responsibility. In the event of a conflict between the Development
Responsibility Schedule and this Agreement, this Agreement shall control.
          (k) Mutual Cooperation. Purchaser and Seller shall, prior to and after
Closings, cooperate with each other in a reasonable manner to facilitate
development and construction within the Project in the most efficient and
expeditious and cost-effective manner. Purchaser and Seller will timely dedicate
or convey to the appropriate party any and all rights of way, drainage,
detention and utility easements, trail easements, easements for cable
television, telephone, internet, fiber optic and all other easements, and
undertake such minor boundary line adjustments as may be reasonably necessary
for the owner/developer of each parcel within the Project to develop its parcel
in accordance with such owner/developer’s development plans therefor or to meet
any requirements of the County, VDOT or any other governmental agencies imposed
in connection with such development, all at no cost or expense to the requested
party, as the case may be. Seller or Purchaser, at their respective options, may
request all such necessary and ordinary drainage, detention, utility,
ingress-egress and other easements over and across the Project, provided that
any such easements and other matters shall not materially interfere with the
other party’s intended development of its property or materially increase the
cost thereof. The provisions of this paragraph shall be binding upon the
successors and/or assigns of Seller and Purchaser.
     6.03 Purchaser’s Improvements. Purchaser shall be solely responsible for
all construction on the Property except as specifically provided for in this
Agreement. The Purchaser agrees to be responsible for the items shown on the
Development Responsibility Schedule attached hereto as Exhibit “E” as being
Purchaser’s responsibility.
     6.04 Purchaser’s Construction Standards and Obligations. The Purchaser
shall be subject to the following obligations and requirements, which shall
survive each Closing.
          (a) Purchaser’s Work. All improvements constructed by Purchaser on the
Property, as well as Purchaser’s construction activities, shall be completed in
a timely and

9



--------------------------------------------------------------------------------



 



workmanlike manner, and shall conform to all applicable laws, codes, ordinances,
regulations, covenants, Purchaser’s approved site plans and construction plans,
all applicable building permits, and all development conditions applicable to
the Property, including (without limitation) the Proffers.
          (b) Architectural Plans. The Seller shall have approval rights as
follows:

  i.   Subject to the approvals granted by Seller as provided in Section 1.02
above, the exterior design and materials (including color) and location of all
improvements and house models to be constructed by Purchaser on the Lots and all
Lot plans for Lots shall be subject to review and approval by Seller, such
approval not to be unreasonably withheld.     ii.   Applications are to be
submitted in duplicate. All approvals or disapprovals shall be in writing.    
iii.   The Seller shall approve or disapprove submissions within thirty
(30) days of receipt. If no approval or disapproval is communicated within said
thirty (30) days, requests shall be deemed approved. Reasons will be submitted
for disapproval. Once a model has been approved, it may be continued throughout
the Lots, but identical elevations shall not be built adjacent to or directly
across the street from each other.     iv.   In the event of any exterior
changes to the architectural plans, Purchaser must obtain the approval thereof
by Seller and the Association (as hereinafter defined), such approvals not to be
unreasonably withheld.

          (c) Landscaping. The Purchaser will be responsible for installing the
trees, all as shown on Exhibit “D” attached hereto and incorporated herein by
reference. Foundation landscaping is the responsibility of the Purchaser.
          (d) Maintenance. Purchaser shall maintain its construction site in an
orderly fashion and shall timely remove all debris and equipment. Purchaser
shall keep roads and pedestrian access ways free from storage of equipment,
building materials, dirt and snow, and clean streets of mud and dust created by
Purchaser’s activities at intervals reasonably acceptable to Seller, but no less
than weekly during house construction. Parking of vehicles for workmen may be
allowed on publicly dedicated right-of-ways, subject to Seller’s reasonable
regulation.
          (e) Indemnification. Purchaser shall indemnify, defend and hold Seller
harmless from and against any and all liabilities, causes of action, claims,
losses, damages, costs, expenses (including, without limitation, claims or suits
for personal injury and property damage) resulting from or arising in connection
with Purchaser’s development, construction and/or sale of the Property
(including, without limitation, any liabilities, causes of action, claims,
losses or

10



--------------------------------------------------------------------------------



 



damages resulting from the actions of Purchaser’s subcontractors,
sub-subcontractors, or suppliers) and improvements thereon, and any other
activities of Purchaser on the Property or within or adjacent to the Project,
except to the extent caused by the negligence or willful misconduct of Seller or
its agents, employees, contractors or subcontractors. Seller shall indemnify,
defend and hold harmless Purchaser from and against any and all liabilities,
causes of action, claims, losses, damages, costs, expenses (including without
limitation claims or suits for personal injury and property damage) resulting
from or arising in connection with Seller’s development of the Property and any
other activities of Seller on the Property or within or adjacent to the Project,
except to the extent caused by the negligence or willful misconduct of Purchaser
or its agents, employees, contractors or subcontractors.
          (f) FHA/VA. Purchaser shall be responsible for all representations
made by Purchaser’s agents to Home Purchasers, except to the extent that such
representations made by Purchaser’s agents are based upon representations or
written materials provided by Seller or Seller’s agents. Purchaser shall be
responsible for obtaining any FHA and VA approvals required by Purchaser.
          (g) Sediment Control. Purchaser shall be responsible for on-Lot
sediment control as required by appropriate governmental authorities (including
maintenance of same). Purchaser shall be responsible for maintenance of erosion
control devices within the Phase after the acquisition by Purchaser of the first
Lot. In the event Purchaser is cited for violations by any governmental
authority (unless such violation is caused by Seller or its agents, employees,
contractors or subcontractors), the Purchaser shall, at its sole cost and
expense, promptly endeavor to correct such violations and shall diligently
correct same in a timely manner. Should Purchaser fail to do so, the Seller
shall have the right, but not the obligation, to make such corrections and
charge the cost to Purchaser. Should Seller be cited for violations in areas
that are the responsibility of Purchaser by any governmental authority (unless
such violation is caused by Seller or its agents, employees, contractors or
subcontractors), Purchaser shall, at its sole cost and expense, promptly
endeavor to correct such violations and shall diligently correct same in a
timely manner. Should Purchaser fail to do so, the Seller shall have the right,
but not the obligation, to make such corrections and charge the cost to
Purchaser.
          (h) Soil. After the Lot Inspection Report and acceptance of the Lots
by Purchaser, excavation of unsuitable soil and footing modifications, which may
be required because of such excavation, shall be the responsibility of
Purchaser.
          (i) Landscaping. The responsibilities of Seller and Purchaser for
on-Lot and common area landscaping shall be as set forth in
Exhibit “D” attached hereto. Purchaser is responsible for on-Lot landscaping
only. The Purchaser must comply with all governmental regulations and ordinances
relating to landscaping as to the Lots acquired by Purchaser only.
          (j) Utilities. Scheduling and coordination of electricity, telephone,
cable and gas connections on-Lot shall be the responsibility of Purchaser.
          (k) Retaining Walls. Seller shall be responsible for any retaining
walls necessary or required in order to grade the Lots in accordance with the
approved Site Grading

11



--------------------------------------------------------------------------------



 



Plan. Once installed, damage to the retaining walls caused by Purchaser or
Purchaser’s agents will be the responsibility of the Purchaser, in the same
manner as damage and repair to Bonded Improvements (as defined below) as
required pursuant to Section 7.
     6.05 Pre-Closing Access. Seller agrees that Purchaser or its agents may
enter upon the Property prior to any Closing for the purpose of making on-site
tests and preparing engineering plans; provided, however, that Purchaser shall
indemnify and hold Seller harmless from any and all claims for injury to person
or damage to property or any other claims or actions (including mechanics lien
claims) as a result of or arising out of any such activity by Purchaser, its
employees, agents or subcontractors on the Property.
7. CONSTRUCTION DAMAGE.
     7.01 Prevention; Repair. During the course of its construction on the
Property, Purchaser shall take reasonable and customary measures to avoid or
minimize damage to adjacent roads and any other improvements constructed by
Seller. Purchaser shall repair any damage done by Purchaser to any such roads or
other improvements in a timely manner. In order to assure Purchaser’s obligation
to timely repair any damage to the improvements installed by Seller, a damage
deposit in the amount of $500.00 per Lot shall be delivered to Seller at each
Closing (“Damage Deposit”).
     7.02 Purchaser is responsible for the completion of work that is its
responsibility under Section 6.04 of this Agreement and for damage to work
installed by Seller under Section 6.02 (“Seller’s Improvements”).
     7.03 In the event that repairs to Seller’s Improvements are necessary to
correct loss, damage, or destruction caused by Purchaser to Seller’s
Improvements, Purchaser, within fifteen (15) days, weather permitting, after
receipt of notice of the requirement for repairs to be performed, shall
undertake the repairs and pursue same to completion. In the event that Purchaser
does not timely make the required repairs to Seller’s Improvements or in the
event that Purchaser does not complete said work as required by the terms of
this Agreement within the time required by the terms of this Agreement, and
after Seller has provided written notice to Purchaser of such failure to
complete or repair and Purchaser has failed to cure such default within thirty
(30) days after Purchaser’s receipt of such written notice, Seller shall have
the right, but not the obligation, to complete or repair any of Purchaser’s work
or repairs which is then uncompleted under this Agreement. In such event Seller
may elect to complete such work or repairs and charge the cost thereof to
Purchaser, at cost plus fifteen percent (15%), and Purchaser shall pay to Seller
such cost within thirty (30) days after receipt of an invoice for the sum or the
next Closing date, whichever shall first occur, provided that Seller provides to
Purchaser reasonable supporting evidence that Seller actually incurred such
costs. Alternatively, Seller may utilize the Damage Deposit to pay the amount
incurred by Seller to complete Purchaser’s work, repairs or other
responsibilities of Purchaser required for the release of Seller’s bonds, and
Seller shall provide the Purchaser with copies of invoices for such amounts.

12



--------------------------------------------------------------------------------



 



     7.04 Within thirty (30) days following the issuance of a residential use
permit on the last Home built by Purchaser on the Property, the parties shall
jointly re-inspect the Property and prepare a memorandum identifying the
damages, if any, actually caused by Purchaser or its agents, contractors,
subcontractors or employees to Seller’s Improvements (hereinafter referred to as
“Purchaser’s Damages”). Purchaser shall be responsible for repairing, at its
sole cost and expense, any such identified Purchaser’s Damages and shall
commence such repairs within ten (10) days of the date of the joint
re-inspection. Upon completion of the repairs to Purchaser’s Damages, Purchaser
shall have no further liability for damages. In the event Purchaser fails to
commence such repairs within the applicable ten (10) day period, or thereafter
fails to diligently pursue completion of the repairs, the Seller may, at its
option, following written notice and Purchaser’s failure to cure the default
within thirty (30) days after Purchaser’s receipt of written notice, proceed to
repair Purchaser’s Damages and to pay the cost thereof from the Damage Deposit.
The Seller shall be entitled to be reimbursed for all actual costs and expenses
incurred plus fifteen percent (15%) within sixty (60) days of receipt by
Purchaser of paid invoices or receipts for such repairs.
     7.05 Purchaser shall at all times cooperate with Seller to facilitate
acceptance by VDOT, the County and/or any other entity required to accept
improvements made by Seller, of all improvements bonded by Seller for the
Project (“Bonded Improvements”). Purchaser’s obligation to cooperate shall
remain even though Purchaser may have conveyed all Lots to Home Purchasers. The
foregoing provisions of this Section 7 shall apply to all Bonded Improvements
and Purchaser agrees that the Damage Deposit may be utilized in all events for
damages caused by Purchaser to all Bonded Improvements as well as damages to any
other Seller Improvements. Seller shall use due diligence in obtaining
acceptance and bond release by VDOT, the County and/or the Association and
Purchaser shall reasonably cooperate at no cost or expense to Purchaser. Any
remaining Damage Deposit shall be returned to the Purchaser promptly after
Purchaser (or Seller) has repaired Purchaser’s Damages pursuant to Section 7.04
above.
     7.06 Seller’s Option to Repurchase Lots. Seller, in entering into this
Agreement, is relying on the experience and skills of the Purchaser, and,
therefore, Purchaser shall not sell or otherwise transfer title to any of the
Lots referred to herein without the prior written permission of the Seller
unless Purchaser has constructed a Home on each of said Lots. The above
provision is not to be interpreted as to prevent Purchaser from entering into an
agreement of sale to convey either (1) a Lot to a third party purchaser who has
contracted with Purchaser to construct a Home, or (ii) a Lot and the Home
thereon to a third party purchaser after construction of the Home has been
completed. Purchaser agrees that at each Closing it will grant the Seller an
exclusive option in recordable form, which option shall be set forth in the deed
from Seller to Purchaser, to repurchase the Lot conveyed at such Closing in
accordance with this Section 7.06. Such option may be exercised by Seller with
respect to a particular Lot during the three (3) year period commencing eighteen
(18) months after the date of Closing on such Lot unless prior to the expiration
of such period Purchaser begins and diligently pursues construction of a Home on
the subject Lot. Seller’s right of repurchase shall be applicable only to those
Lots on which construction has not commenced and/or has failed to be diligently
pursued within the time period described above. For the purpose of this
paragraph, commencement of construction shall mean the installation of
construction footings for a Home. In the event that Seller exercises such
option, the purchase price shall be the original Purchase Price paid by
Purchaser at the Lot

13



--------------------------------------------------------------------------------



 



Closing, plus all other amounts paid by Purchaser to Seller at Closing on such
Lot. In the event that Seller exercises any option hereunder, settlement shall
be held within thirty (30) days of the exercise of the option at a place to be
selected by the Seller. Real estate taxes and other charges shall be adjusted to
the date of settlement and the applicable Lot or Lots shall be conveyed by
special warranty deed free and clear of all liens, encumbrances and
encroachments except those exceptions to title existing on the date of Closing
of the sale of such Lots by Seller to Purchaser and any other title exceptions
created after Closing which do not materially increase the cost of construction
of a residential dwelling unit. Transfer taxes and recording costs shall be the
responsibility as set forth hereunder between Purchaser and Seller pursuant to
Section 4.02 above, with Seller being responsible for those payments which are
specified in Section 4.02 as being the responsibility of Purchaser and Purchaser
being responsible for those payments which are specified as being the
responsibility of Seller in Section 4.02. Notwithstanding anything contained in
this Section 7.06 to the contrary, Seller’s repurchase rights shall be expressly
subordinate and inferior to the liens and security interests securing any
acquisition, development or construction financing obtained by Purchaser for the
Property, and Seller agrees to execute any documents which may be reasonably
requested by Purchaser or Purchaser’s lender to evidence such subordination.
8. INTENTIONALLY OMITTED.
9. PROFFERS.
     Seller agrees to comply with all off-Property conditions in the rezoning
proffers that may be applicable to the development of the Project (“Proffers”)
and to make all monetary contributions required of Seller by the Proffers in a
timely manner excepting the proffered contribution for the benefit of the County
School System. A complete copy of the Proffers is attached hereto as Exhibit “H”
and incorporated herein by reference. Purchaser agrees, at its sole cost and
expense, to make the required Proffer contributions required to secure a
building permit (the proffered contribution for the benefit of the County School
System) only for those Lots purchased by Purchaser hereunder in a timely fashion
so as to not impede development of the Project or the issuance of building
permits or use permits. Purchaser shall comply with and perform only those
requirements and obligations contained in the Proffers that relate to
construction on the Lots.
10. MARKETING.
     10.01 Signage.
          (a) Purchaser shall install no signage, other than as may be required
by safety rules and similar regulations, within or around the Property without
the prior approval of Seller, such approval not to be unreasonably withheld,
conditioned or delayed. No paper signs shall be
posted within the Project.
          (b) All project identification signs, marketing signs and entrance
features are subject to the prior reasonable review and approval by Seller and
must be submitted with Landscaping Plans for review and approval by Seller.

14



--------------------------------------------------------------------------------



 



     10.02 Market Segmentation. If not previously provided by Purchaser to
Seller before the Effective Date, within thirty (30) business days of the
Effective Date, Purchaser agrees to provide Seller with conceptual designs of
the Homes, which are proposed to be built in the Project and the estimated
initial prices for each Home.
     10.03 Marketing Contribution. The Purchaser agrees to pay One Thousand Five
Hundred and No/100 Dollars ($1,500.00) per Lot within the Property as its
contribution for the cost of marketing the Project (the “Marketing
Contribution”). The Marketing Contribution shall be payable in cash or certified
funds on the date of each Closing for the Lot then purchased. The Marketing
Contribution shall be non-refundable, except as otherwise provided in Section
7.06 above.
11. COMMUNITY ASSOCIATION.
     11.01 Promotion; Governing Documents.
          (a) The Project shall be subject to a property owners association (the
“Association”) as the community association for the Project. The Property shall
be subject to the Governing Documents (as hereinafter defined) of the
Association and the exercise of the rights and powers conferred on the
Association. Purchaser has been furnished with copies of the following documents
(the “Governing Documents”):

  (1)   Articles of Incorporation of the Association;
    (2)   Bylaws of the Association; and     (3)   Declaration of Covenants,
Conditions and Restrictions, as amended and supplemented.     (4)   Powell’s
Landing Community Association Rules and Guidelines Handbook.

Purchaser acknowledges that Purchaser, its third party purchasers and the
Property are to be bound by and subject to the Governing Documents.
          (b) After Closing on each Lot, the Purchaser shall be obligated to pay
any Association dues which are required pursuant to the Governing Documents
applicable thereto.
     11.02 Virginia Property Owner’s Association Act. Seller represents that the
Property is located within a development, which is subject to the Virginia
Property Owner’s Association Act (Title 55-508 through 55-516 of the Code of
Virginia, Annotated) (the “Act”). The Act provides that the Seller is not
required to obtain from the Association an Association disclosure packet and
provide it to Purchaser, as long as the Purchaser is not acquiring the Lot for
its own residence or for the construction of a dwelling unit to be its own
residence.

15



--------------------------------------------------------------------------------



 



12. SELLER’S REPRESENTATIONS, WARRANTIES AND COVENANTS.
     Seller hereby makes the following representations, warranties and covenants
to Purchaser, all of which shall be true as of the Effective Date hereof and as
of the date of any Closing hereunder:
     12.01 Authority. This Agreement has been duly and validly authorized,
executed, and delivered by Seller, the performance hereunder is within Seller’s
powers, and this Agreement constitutes the valid and legally binding obligation
of Seller and is enforceable against Seller in accordance with its terms. Seller
possesses all requisite power and authority to enter into and perform this
Agreement, to sell, transfer and convey to Purchaser all of the Property and
otherwise to carry out the transactions contemplated herein without the
agreement, approval, consent or authorization of any other person, entity,
authority, or governmental or quasi- governmental agency. The party executing
this Agreement on behalf of Seller has full power and authority to bind Seller
hereunder.
     12.02 Other Contracts. Seller has not entered into any other contract still
existing as of the Effective Date hereof to sell or lease the Property or any
part thereof.
     12.03 FIRPTA. Seller hereby represents and warrants to Purchaser that
Seller is not a “foreign person” within the meaning of Section 1445 of the
Internal Revenue Code of 1986. Seller further agrees, at each Closing, to
furnish Purchaser an affidavit to this effect complying with the provisions of
Section 1445 of the Internal Revenue Code of 1986.
     12.04 Violations and Actions. Seller has received no actual written notice
of violations of laws, orders, statutes or other enactments affecting the
Property, and Seller has received no actual written notice of any legal actions,
suits, claims or other legal or administrative proceedings pending or threatened
against Seller which might adversely affect Seller’s ability to complete the
transaction contemplated by this Agreement, including (without limitation)
bankruptcy, insolvency, reorganization or other similar actions or proceedings
whether voluntary or involuntary.
     12.05 Environmental. Seller has delivered to Purchaser a copy of a Level I
Environmental Site Assessment on the Property prepared by Dewberry & Davis dated
December 13, 1990, a copy of which is attached hereto as Exhibit “F” and
incorporated herein by reference. Except as set forth in Exhibit “F” attached
hereto, to the best of Seller’s knowledge and without investigation by Seller,
there are no materials, substances, products or wastes of a hazardous or toxic
nature currently located on the Property except those disclosed in Exhibit “F”
attached hereto, if any.
     In the event that prior to any Closing hereunder Purchaser learns or is
advised that any of the foregoing representations, warranties and covenants of
Seller are not true and correct in any material respect, then Purchaser, at its
option, may either (a) terminate this Agreement by delivery of written notice
thereof to Seller, and thereupon the parties hereto shall have no further rights
or obligations hereunder except for those rights and obligations that expressly
survive termination hereunder, or (b) waive such breach and proceed to Closing
hereunder.

16



--------------------------------------------------------------------------------



 



13. PURCHASER’S REPRESENTATIONS AND WARRANTIES.
     Purchaser hereby makes the following representations and warranties to
Seller, all of which shall be true as of the Effective Date hereof and as of the
date of any Closing hereunder:
     13.01 Authority. Purchaser is a limited liability company validly existing
under the laws of Virginia and qualified to do business in Virginia. Purchaser
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, which has been duly and validly executed by
Purchaser, and the party executing this Agreement on behalf of Purchaser has
full power and authority to bind Purchaser hereunder.
     13.02 Bankruptcy. There is no bankruptcy, insolvency, reorganization or
similar action or proceeding, whether voluntary or involuntary, pending against
Purchaser.
     In the event that prior to any Closing hereunder Seller learns or is
advised that any of the foregoing representations and warranties of Purchaser
are no longer true and correct in any material respect, then Seller, at its
option, may either (a) terminate this Agreement by delivery of written notice
thereof to Purchaser, and thereupon the parties hereto shall have no further
rights or obligations hereunder except for those rights and obligations that
expressly survive termination hereunder, or (b) waive such breach and proceed to
Closing hereunder.
14. CONDEMNATION.
     In the event that any condemnation proceedings are instituted, or notice of
intent to condemn is given, with respect to all or any material portion of the
Property, Seller shall promptly notify Purchaser thereof, in which event
Purchaser shall have the option either to terminate this Agreement or to
consummate the purchase of the Property with the Purchase Price reduced to
reflect the actual number of Lots approved for development on the Property and
the right to collect any condemnation award or compensation for such
condemnation shall be retained by Seller. If pursuant to this paragraph,
Purchaser elects to terminate this Agreement, Purchaser shall give written
notice of such termination to Seller. Upon the giving of such notice, this
Agreement shall terminate and all rights, obligations and liabilities of the
parties hereunder shall be released and discharged except for those rights and
obligations that expressly survive termination hereunder.
15. REMEDIES.
     15.01 Purchaser’s Remedies. In the event Seller fails to perform or observe
any of the covenants or obligations to be performed or observed by Seller under
this Agreement and such failure continues for a period of ten (10) days after
written notice thereof from Purchaser (however, in the event that Seller fails
to close on any Lots as required hereunder, Seller shall have only five (5) days
to cure sure default after notice from Purchaser), Purchaser shall be entitled
to (a) waive the default and proceed to any Closing; or (b) bring an action for
specific performance of this Agreement; or (c) terminate this Agreement,
whereupon all rights and obligations hereunder shall terminate except for the
indemnification provisions of Sections 6.04(e), 6.05, 6.06 and 17.01 hereof, as
its sole and exclusive remedy for Seller’s default.

17



--------------------------------------------------------------------------------



 



Purchaser hereby waives and releases its right to seek any other remedies at law
or in equity in the event of Seller’s default.
     15.02 Seller’s Remedies. The parties agree that if Purchaser defaults in
its obligations hereunder and such default continues for ten (10) days after
notice thereof from Seller (however, in the event that Purchaser fails to close
on any Lots as required hereunder, Purchaser shall have only five (5) days to
cure such default after notice from Seller), then in such event Seller shall, be
entitled to terminate this Agreement by delivery of written notice thereof to
Purchaser. Seller shall have no right to bring an action against Purchaser or
sue Purchaser for damages for Purchaser’s failure to close on any Lot in a
timely manner. In the event Purchaser fails to close on any Lot pursuant to the
terms and provisions of Section 3.03 of this Agreement, Seller’s sole remedy
shall be Seller’s right to terminate this Agreement upon written notice to
Purchaser. Seller shall have the limited right to maintain an action against
Purchaser for Seller’s actual monetary damages in the event Purchaser fails to
comply with the terms and provisions of Section 3.02 hereof with respect to the
Additional Purchase Price or as may be otherwise specifically provided in this
Agreement. Seller shall have no right under any circumstances to sue Purchaser
for punitive, consequential, incidental damages or lost profits. The
indemnification obligations contained in Sections 6.04(e), 6.05, 6.06 and 17.01
of this Agreement, shall continue in full force and effect after the termination
of this Agreement. Seller hereby waives and releases its right to seek any other
remedies at law or in equity in the event of Purchaser’s default.
     15.03 Continuing Rights and Obligations. Notwithstanding anything contained
herein to
the contrary, in the event that this Agreement terminates for any reason
whatsoever after Purchaser has acquired some of the Lots but prior to Purchaser
acquiring all of the Lots, then this Agreement shall be deemed to be have
terminated with respect to, but only with respect to, those rights and
obligations of Seller and Purchaser which relate to those Lots not yet acquired
by
Purchaser at the time of such termination. All rights and obligations hereunder
of Seller and Purchaser, which relate to those Lots acquired by Purchaser prior
to termination, shall remain in full force and effect.
16. NOTICES.
     Whenever any notice is required or permitted hereunder, such notice shall
be in writing and either (i) sent by certified mail, postage prepaid, return
receipt requested, (ii) sent by reputable overnight courier, or (iii) hand
delivered, to the addresses as set forth below:

         
 
  PURCHASER:   Powell’s Neighborhoods II, LLC
c/o Stanley Martin Companies, LLC
11111 Sunset Hills Road, Suite 200
Reston, Virginia 20190
Attention: Stuart M. Ginsberg, Esq.

18



--------------------------------------------------------------------------------



 



         
 
  WITH A COPY TO:   Odin, Feldman & Pittleman, P.C.
9302 Lee Highway, Suite 1100
Fairfax, Virginia 22031
Attention: Donald N. Goldrosen, Esq.
 
       
 
  SELLER:   Powell’s Landing LLC
c/o G.P. Homes
1420 Beverly Rd, #144
McLean, VA 22101
 
       
 
  WITH A COPY TO:   Haight, Tramonte, Yeonas, Roberts & Cochran, P.C.
8221 Old Courthouse Road, Suite 300
Vienna, Virginia 22182
Attn: George P. Yeonas, Esq.
 
       
 
  ESCROW AGENT:   Excel Title Corporation
4100 Monument Corner Drive, Suite 310
Fairfax, Virginia 22030
Attn: Adriana Rocha

Any such notice shall be deemed given when personally delivered or delivered by
such courier or, if mailed, when deposited in the mail. Each of the parties may
change its address for notice purposes by written notice given to the other
party hereto in the manner set forth in this Section 16.
17. MISCELLANEOUS PROVISIONS.
     17.01 Brokers. Seller and Purchaser hereby represent to the other party
that no agent, broker or finder has been engaged with respect to this Agreement.
In the event that any claim for a commission or similar fee is asserted by any
agent, broker or any other person or entity, the parties agree to defend,
indemnify and hold one another harmless with respect thereto to the extent that
the indemnifying party is shown to have been responsible for the creation of
such claim.
     17.02 Further Assurances. Seller and Purchaser agree to execute,
acknowledge and deliver any further agreements, documents or instruments that
are reasonably necessary or desirable to carry out the transaction contemplated
by this Agreement.
     17.03 Entire Agreement; Amendments. This Agreement represents the entire
agreement between the parties with respect to the subject matter hereof, and
supersedes all prior negotiations, representations, statements and agreements,
either written or oral, as to the purchase or sale of the Property. No amendment
to this Agreement shall be binding on Seller or Purchaser unless such amendment
is in writing and executed by both Seller and Purchaser.

19



--------------------------------------------------------------------------------



 



     17.04 Governing Law. This Agreement and all transactions hereunder shall be
governed by the laws of the Commonwealth of Virginia.
     17.05 Survival. All representations, warranties, indemnifications and
covenants contained in this Agreement shall survive each Closing hereunder for a
period of twelve (12) months after the date of such Closing, except for any
development obligations hereunder of Seller or Purchaser which shall survive
each respective Closing without any time limitation.
     17.06 Time. Time is of the essence in this Agreement.
     17.07 Severability. If any term, covenant or condition of this Agreement is
held to be invalid or unenforceable in any respect, such invalidity or
unenforceability shall not affect any other provision hereof, and this Agreement
shall be construed as if such invalid or unenforceable provision had never been
contained herein.
     17.08 Successors. The terms and provisions of this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, successors, legal representatives and permitted assigns.
Neither party to this Agreement shall have the right to assign its rights and
obligations under this Agreement to any individual or entity without the consent
of the other party, except that Purchaser shall be entitled to assign its rights
and obligations under this Agreement (upon written notice of such assignment to
Seller) to any partnership, corporation, limited liability company or any other
entity in which Purchaser, Martin K. Alloy and/or Steven B. Alloy maintain
management control. Seller is relying on the personal expertise of the
principals of Purchaser and therefore Purchaser may not assign its rights
hereunder nor alter its ownership interests as to effect an indirect transfer
unless Martin K. Alloy and/or Steven B. Alloy maintain management control,
without Seller’s express written consent, except as permitted in the immediately
preceding sentence.
     17.09 Risk of Loss. All risk of loss to the Property occurring at the time
of or prior to each Closing and all liabilities and expenses arising from the
Property with respect to such period of time shall be borne and paid for by
Seller.
     17.10 Dates. Any dates specified in this Agreement for the performance of
an obligation hereunder or the expiration of any time period hereunder which
falls on a Saturday, Sunday or legal holiday shall be extended to the next day
which is not a Saturday, Sunday or legal holiday. For all purposes under this
Agreement, the term “business days” shall be deemed all calendar days other than
Saturdays, Sundays and legal holidays.
     17.11 Possession. Possession of each of the Lots shall be given to
Purchaser at the time of each respective Closing hereunder, free and clear of
all tenancies and other possessory rights whatsoever.
     17.12 Litigation. In the event that either party is required to resort to
litigation to enforce its rights under this Agreement, Seller and Purchaser
agree that any judgment awarded to the prevailing party shall include all
litigation expenses of the prevailing party, including (without limitation)
attorneys’ fees and court costs.

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed on the dates set forth beside their respective signatures below.

                  SELLER:    
 
                POWELL’S LANDING LLC,         a Virginia limited liability
company    
 
           
Date: 9/11/08
  By:   /s/ Charis C. Lapas  (SEAL)  
 
           
 
  Name:   CHARIS C. LAPAS    
 
  Title:   MANAGER    
 
                PURCHASER:    
 
                POWELL’S NEIGHBORHOODS II, L.L.C.,         a Virginia limited
liability company    
 
           
Date: Sept. 11, 2008
  By:   /s/ Steven B. Alloy  (SEAL)  
 
           
 
  Name:   STEVEN B. ALLOY    
 
  Title:   PRESIDENT    

21



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

         
Exhibit “A”
  -   Plan/Plat
 
       
Exhibit “B”
  -   Lot Inspection Report
 
       
Exhibit “C”
  -   Schedule of Reimbursable Costs
 
       
Exhibit “D”
  -   Landscaping Plan, Materials/Specifications and Fence and Hedge
 
       
Exhibit “E”
  -   Development Responsibility Schedule
 
       
Exhibit “F”
  -   Environmental Site Assessment
 
       
Exhibit “G”
  -   Grading Plan
 
       
Exhibit “H”
  -   Proffers
 
       
Exhibit “I”
  -   Modifications to Exterior Guidelines
 
       
Exhibit “J”
  -   Intentionally Deleted

22



--------------------------------------------------------------------------------



 



EXHIBIT “A”
PLAN/PLAT

23



--------------------------------------------------------------------------------



 



EXHIBIT “B”
LOT INSPECTION REPORT
     In accordance with the Lot Purchase Agreement dated                     
between Powell’s Neighborhoods II, LLC and Powell’s Landing LLC, an inspection
was held on the                      day of                     , 200___.
     All improvements shown on the approved plans, including clearing, rough
grading, curbs, gutters, sanitary sewers, storm sewers, water lines and paved
streets required to be installed by Powell’s Landing LLC in accordance with the
terms of the Lot Purchase Agreement were found to be complete and free of
defects or damages, except as noted below:

          Section   Lot Number   Remarks
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

         
 
  APPROVED    
 
       
 
 
 
Representative for Powell’s Neighborhoods II, L.L.C.    
 
       
 
  Date                         
 
       
 
       
 
  Representative for Powell’s Landing LLC   Date

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
SCHEDULE OF REIMBURSABLE COSTS

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”
LANDSCAPING PLAN, MATERIALS/SPECIFICATIONS, AND FENCE AND HEDGE

1.   Street trees on lot by Builder to be planted in five foot planting strip on
the lot side of the sidewalk. (Utility easement begins beyond this five-foot
strip.)

         
 
  Species:   Willow Oak (season permitting)
Pin Oak (alternative)
 
       
 
  Caliper:   Minimum 2” to 2 ‘/2”
 
       
 
  Spacing:   Thirty-feet o.c. with a minimum of two trees per lot.

2.   Lots: Each lot will have either front yard fencing and/or shrubbery. There
are six options available (details attached). Contiguous lots must not have the
same option.

3.   Foundation planting plans to be provided by Builder and subject to the
approval of the Developer.

March 16, 2005

 



--------------------------------------------------------------------------------



 



(MAP) [w71618w7161801.gif]

 



--------------------------------------------------------------------------------



 



POWELLS LANDING LOT INFO
SECTION 11

                                                                               
                  FILL CERT             GRASS STRIP                       ZONING
FOR           DELIVERED             WIDTH IN   OPTION 1   OPTION 2   OPTION 4  
OPTION 6   OPTION   OPTION           TO LOT#   ADDRESS #   STREET   FEET   SIDE
HEDGE   FRONT HEDGE   FRONT FENCE   SIDE FENCE   COMPLETE   COMPLETE   BUILDER  
CUT OR FILL   DEVELOPER       1   16405   Chattanooga       X                  
        FILL   YES 2   16409   Chattanooga               X                  
FILL   YES 3   16413   Chattanooga           X                       FILL   YES
4   16417   Chattanooga                   X               FILL   YES 5   16421  
Chattanooga               X                   FILL   YES 6   16425   Chattanooga
      X                           FILL   YES 7   16429   Chattanooga            
  X                   FILL   YES 8   16433   Chattanooga           X            
          FILL   YES 9   16437   Chattanooga                   X              
FILL   YES 10   16441   Chattanooga           X                       FILL   YES
11   16445   Chattanooga               X                   FILL   YES 12   16449
  Chattanooga       X                           FILL   YES 13   16453  
Chattanooga           X                       FILL   YES 14   16457  
Chattanooga                   X               FILL   YES 15   16461  
Chattanooga               X                   FILL   YES 16   16465  
Chattanooga           X                       FILL   YES 17   16469  
Chattanooga       X                           FILL   YES 18   16473  
Chattanooga               X                   FILL   YES 19   16477  
Chattanooga           X                       FILL   YES 20   16481  
Chattanooga                   X               FILL   YES 21   16485  
Chattanooga               X                   FILL   YES 22   16489  
Chattanooga           X                       FILL   YES 23   16493  
Chattanooga               X                   FILL   YES 24   16496  
Chattanooga       X                           FILL   YES 25   16492  
Chattanooga               X                   CUT   N/A 26   16488   Chattanooga
                  X               CUT   N/A 27   16484   Chattanooga           X
                      FILL   YES 28   16480   Chattanooga               X      
            CUT   N/A 29   16476   Chattanooga       X                          
CUT   N/A 30   16476   Chattanooga               X                   CUT   N/A
31   16468   Chattanooga                   X               CUT   N/A 32   16464
  Chattanooga           X                       CUT   N/A

              D=DONE N=NOT READY         C=CONFLICT TO INSTALL     S11 Fence
Hedge Spreadsheet   R=READY W=READY SOON   Page 1 of 2

 



--------------------------------------------------------------------------------



 



                                                                               
                  CERT             GRASS STRIP                       ZONING FOR
          DELIVERED             WIDTH IN   OPTION 1   OPTION 2   OPTION 4  
OPTION 6   OPTION   OPTION           TO LOT#   ADDRESS #   STREET   FEET   SIDE
HEDGE   FRONT HEDGE   FRONT FENCE   SIDE FENCE   COMPLETE   COMPLETE   BUILDER  
CUT OR FILL   DEVELOPER       33   16460   Chattanooga               X          
        FILL   YES 34   16456   Chattanooga                   X              
FILL   YES 35   16452   Chattanooga           X                       CUT   N/A
36   16448   Chattanooga       X                           CUT   N/A 37   16444
  Chattanooga               X               Mike Review   FILL   YES 37   2142  
Jellico Ct.                                   FILL   Two Address 38   2134  
Jellico Ct.               X                   FILL   N/C 39   2130   Jellico Ct.
      X                           FILL   YES 40   2126   Jellico Ct.           X
                      FILL   YES 41   2122   Jellico Ct.                   X    
          FILL   YES 42   2118   Jellico Ct.               X               Mike
Review   CUT   YES 43   2114   Jellico Ct.       X                          
FILL   YES 44   2110   Jellico Ct.               X                   CUT   N/A
45   2101   Jellico Ct.           X                       FILL   YES 46   2105  
Jellico Ct.               X                   CUT   YES 47   2109   Jellico Ct.
          X                       FILL   YES 48   2113   Jellico Ct.            
      X               FILL   YES 49   2117   Jellico Ct.           X            
          FILL   YES 50   2121   Jellico Ct.               X                  
FILL   YES 51   2125   Jellico Ct.                   X               FILL   YES
52   2129   Jellico Ct.           X                       FILL   YES 53   2141  
Jellico Ct.                               Mike Review   CUT   Two Address 53  
16436   Chattanooga           X                       CUT   YES 54   16432  
Chattanooga               X                   CUT   YES 55   16428   Chattanooga
          X                       CUT   N/A 56   16424   Chattanooga            
      X               CUT   N/A 57   16420   Chattanooga           X            
          CUT   N/A 58   16416   Chattanooga               X                  
CUT   N/A 59   16412   Chattanooga       X                           CUT   N/A
60   16408   Chattanooga           X                       CUT   N/A 61   16404
  Chattanooga               X                   CUT   N/A A   2138   Jellico Ct.
                                        B   16497   Chattanooga                
                        C   16479   Chattanooga                                
        D   2104   Jellico Ct.                                        

              D=DONE N=NOT READY         C=CONFLICT TO INSTALL     S11 Fence
Hedge Spreadsheet   R=READY W=READY SOON   Page 2 of 2

 



--------------------------------------------------------------------------------



 



      EXHIBIT “E”   DEVELOPER/BUILDER RESPONSIBILITY SCHEDULE

              Description   Developer   Builder   Remarks
Engineering & Design
           
Topographic Survey
  X        
Rough Grading
  X        
Finish Grading
      X    
Flood plain studies
  X        
Wetlands delineation
  X        
Limits of Clearing
  X        
Soils tests/Borings
  X        
Soils tests/Footings/Compaction
      X    
Final Development Plans
  X        
Water & Sewer Plans- site
  X        
Water & Sewer Plans- lot
      X    
Storm Drain Plans
  X        
Road Plans
  X        
Pavement Design: subdivision
  X        
Pavement Design: driveways
      X    
Driveway center line plans
      X    
Site Grading& Erosion Plans
  X        
Revisions to Accommodate Builder Changes
      X    
Lot Grading Plans
      X    
Typical Lot Grading Specification
      X    
Soil Erosion Sediment Plans
           
Site
  X       Maintenance by Bldr after lot purchase on-lot only
Lot
      X    
Building Permit Plans w/House Grading/Footprint
      X    
Architectural Plans
      X    
Model Plans
      X    
Recreation Plan
  X        
Reproduction & Printing
           
Subdivision/Final Constr Plans
           
1 blueline set
  X        
Grading Plans
           
1 blueline set
      X    
Building Permits Plans
           
1 blueline set
      X    
4 sepia/Mylar sets
      X      
Plats & Legal Documentation
           
Record Plat
  X        
Easement Documents: site
  X        
Utility easements: site
  X        
HOA documents
  X        
HOA disclosure for homebuyer
  X        
FHA/VA approvals
      X    

August        , 2008

1



--------------------------------------------------------------------------------



 



      EXHIBIT “E”   DEVELOPER/BUILDER RESPONSIBILITY SCHEDULE

Permits, Bonds, Fees, Approvals

              Description   Developer   Builder   Remarks
Plan review fees
           
Initial Submission
  X        
Subsequent Submission
  X        
House Grading Revisions
      X    
Grading & Sediment Control
           
Site & right-of-way
  X        
Lots
      X    
PI Bonds & Inspection Fees
           
Public Work Insp Fee/Surety
  X        
Utility Insp Fee/Surety
  X        
Public Works Main Bond
  X        
Utility Main Bond
  X        
On-site General
  X        
On-lot
      X    
Utility Services
      X    
Driveway Aprons
      X    
Historical & Archaeological
  X        
Coordinate Primary electric, telephone, gas
           
From ROW through site
  X        
On-lot
      X    
Electric, telephone, gas
           
service connections on-lot
      X    
Facility Charge for Sewer & Water
      X    
Sewer & water tap fees
      X    
SWM ProRata Share
  X        
Transportation Improvements Contrib
  X        
School Contribution
      X      
Stakeout
           
Clearing & Grading: Site
  X        
Lots Stakeout Controls/Once only
  X        
House Stakeout
      X    
Computations — house stakeout
      X    
Sanitary, Storm Water
           
Offsite
  X        
On Lot
      X    
Curb & Gutter
  X       using Builder’s driveway centerline plan
Telephone, Electric, Gas
           
Offsite
  X        
On Lot
      X    
Final lot surveys
      X    
Wall checks, final house location surveys
      X    
Permanent lot corners
      X    
As-builts rights-of-way
  X        
Traverse controls & benchmarks
      X   One-time only

August          , 2008

2



--------------------------------------------------------------------------------



 



      EXHIBIT “E”   DEVELOPER/BUILDER RESPONSIBILITY SCHEDULE

              Description   Developer   Builder   Remarks
Clear and Grade
             
ROW & off-site
  X        
Recreation area & trails
  X        
On Lot rough grading
  X        
On Lot finish grading
      X    
Lot grading specification
      X    
Engineer certified fill & compaction
  X        
ROW & off-site
  X        
Recreation area & trails
  X        
On Lot rough grading
  X       One-time only
Fill or Cut
           
ROW & off-site
  X        
Recreation area & trails
  X        
On Lot
  X        
On Lot after delivery
      X    
Basement excavation
      X    
On-lot backfill, finish, fine grading
      X      
Storm Drainage, Erosion Control
           
Install storm drains
  X        
ROW, off-site, rec area
  X        
House footing & discharge drains
      X    
Stormwater management pond
  X        
Provide & maintain on-site drainage
  X        
Provide & maintain on-lot drainage
      X    
Install initial erosion & sediment controls
  X        
Maintain site erosion controls
  X       Prior to lot delivery
Maintain site erosion controls
      X   After lot delivery
Maintain storm water mgmt pond
  X        
Remove site erosion controls
  X       Prior to lot delivery
Remove site erosion controls
      X   After lot delivery
Install, maintain & remove on-lot erosion &
sediment controls
      X      
Sanitary Sewer & Water
           
Install mains
  X        
Install laterals to property line
  X        
Install lateral on lot -5’ inside property line
      X    
- On-lot sewer & water service (including water pressure reducers and booster,
sump pumps, grinder pumps or roof drains, if necessary)
      X    
Water meter vaults
  X       One-time only
Water meter installation
      X    
Water meter adjustments (except as noted on lot inspection report)
      X    

August          , 2008

3



--------------------------------------------------------------------------------



 



      EXHIBIT “E”   DEVELOPER/BUILDER RESPONSIBILITY SCHEDULE

              Description   Developer   Builder   Remarks
Other Utilities
           
Processing, coordination
           
On-site
  X        
On-lot
      X    
Install primary electric, gas, phone
           
On-site
  X        
On-lot
      X    
Utility conduit for ROW crossings
  X        
Utility conduit on-lots
      X      
Streets
           
Street paving base & topping
  X        
Driveways & aprons
      X    
Curb & Gutter
  X        
Sidewalks:
           
Off-site (ROW Common areas)
  X        
On-Lot
      X    
Within ROW abutting lots
      X    
Trails & Bike Paths
  X        
Street signs & St. lights (if required)
  X        
Pavement markings
  X        
Mail boxes
      X    
Curb & Pavement Repairs
           
Within public ROW
  X        
On-site after completion inspection
      X      
Miscellaneous
           
Landscaping, including all trees
      X    
Seed, sod lot (including ROW)
      X    
Seed during rough grading
  X        
Retaining Walls on approved grading plan
           
Common areas, ROW
  X        
On-lots
      X    
Entry monument construction
  X        
Entry monument landscaping
  X        
Recreation area landscaping
  X        
Fencing: ROW
  X        
Fencing: Lots
      X      
Maintenance, Bond Release
           
Sediment trap maintenance
           
on-site
  X        
on-site& lots after delivery
      X    
Sediment trap removal, grade & sod
           
on-site
  X        
on-lot
      X    

August          , 2008

4



--------------------------------------------------------------------------------



 



      EXHIBIT “E”   DEVELOPER/BUILDER RESPONSIBILITY SCHEDULE

              Description   Developer   Builder   Remarks
Storm drain maintenance & flush
           
on-site
  X        
on-site & lots after delivery
      X    
Entry monument maintenance
  X        
Trash maintenance prior to delivery
  X        
Trash maintenance after delivery
      X    
Landscape, sod, tree replacement
           
Entry monument & common area
  X        
On-lots
      X    
Snow & ice removal
           
Before lot delivery
  X        
After lot delivery
      X    

August          , 2008

5



--------------------------------------------------------------------------------



 



EXHIBIT “F”
ENVIRONMENTAL SITE ASSESSMENT RECEIVED

 



--------------------------------------------------------------------------------



 



EXHIBIT “G”
GRADING PLAN RECEIVED

 



--------------------------------------------------------------------------------



 



EXHIBIT “H”
PROFFERS RECEIVED

 



--------------------------------------------------------------------------------



 



EXHIBIT “I”
EXTERIOR GUIDELINES

 



--------------------------------------------------------------------------------



 



10/30/00
THE VILLAGES AT POWELLS LANDING
EXTERIOR GUIDELINES
The following are general guidelines. All specific selections must be approved
in writing.

  1.   Front Siding

Wood lap siding
Vinyl beaded siding
Cement lap siding
Vinyl cedar-type shakes

  2.   Water Table

Brick or stone in front
Concrete formed brick, sides and rear
Optional brick or stone sides and rear

  3.   Side & Rear siding

Wood lap siding
Vinyl beaded siding
Cement lap siding
Vinyl cedar shakes
Brick or Stone

  4.   Basement

Concrete formed brick
Painted to match siding (except if siding is brick)

  5.   Windows

Wood or Vinyl
All with mullions
Upper Windows       5’ or larger
Lower Windows       6’ or larger
Side Windows          Minimum of 2 (minimum of 4 on comer lots)

  6.   Front door

Wood or Fiberglass
Single or double sidelight

  7.   Shutters

Vinyl
Raised panel

  8.   Roofing

Architectural grade textured

1



--------------------------------------------------------------------------------



 



10/30/00

  9.   Gutters

Aluminum, Painted or pre-finished

  10.   Rakes, Soffit, Vents, Comer Boards (required)

Wood, Vinyl or Fypon

  11.   Soffit Trim

Flat Board, Crown or Dental (vary per elevation)

  12.   Stoop & steps

Brick or Stone

  13.   Railings

Metal, Wood or Vinyl

  14.   Fireplaces

Doghouse w/siding
Brick or Stone optional w/ full chimney or doghouse

  15.   Lead walk

Concrete or Pavers

  16.   Sidewalk

Concrete

  17.   Driveway

Asphalt – remain

  18.   Electrical

Front Door Lights – 2
Garage Lights – 1 (with three car garage – 2)
Post Light – TBD

  19.   Hose Bibbs

Minimum of Front & Rear

  20.   Exterior Outlets

Minimum of Front & Rear

  21.   Ceiling Heights

Basement 9’ or more
Main Level 9’ or more
Upper Level 8’ or more

  22.   Landscaping (representative plan to be approved)

Sod
Trees – 2 or more
Shrubs – 15 or more

2



--------------------------------------------------------------------------------



 



10/30/00

  23.   Fence

AC units to be screened on front & side with white vinyl picket fence
Other fencing TBD
Chain Link & Stockade prohibited

  24.   Paint (exterior color packages to be approved)

One color trim or vinyl
Shutters one color
Front door one color
Garage door – trim color

  25.   Garage doors (submit for approval)     26.   Roof pitch

Minimum of 7/12

  27.   Elevations

No flat fronts

  28.   House Numbers

Brass or black
Nailed directly to house or decorative wood backer

  29.   Exterior Door Hardware

Kick – plate
Lever or Thumb handle w/ brass rear plate
Door Bell

  30.   Mailboxes

by , Installed by Builder

3



--------------------------------------------------------------------------------



 



EXHIBIT “J”
INTENTIONALLY DELETED

